369 Mich. 654 (1963)
120 N.W.2d 796
PEOPLE, ex rel. STATE HIGHWAY COMMISSIONER,
v.
MACOMB COUNTY DRAIN COMMISSIONER.
Calendar Nos. 77-80, Docket Nos. 49,862-49,865.
Supreme Court of Michigan.
Decided April 5, 1963.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, Louis J. Caruso and Florence N. Clement, Assistant Attorneys General, for plaintiffs.
John H. Yoe (Dickinson, Wright, McKean & Cudlip, of counsel), for defendants.
PER CURIAM:
These cases are companion to In re Petition of Macomb County Drain Commissioner, 369 Mich 641 decided this day.
*656 The decisive question, by which the attorney general tests Macomb circuit orders granting motions to dismiss like bills of complaint, is stated by him as follows:
"Does equity have jurisdiction of suits by State of Michigan for injunctive and mandatory relief against chapter 20 drain code of 1956 drainage boards which, in apportioning costs of drains act contrary to chapter 20 of the drain code, exceed their jurisdiction, and make tentative apportionments so grossly excessive as to constitute fraud as a matter of law?"
Having examined the bills in the light of briefs submitted and arguments made, this Court finds therein no well-pleaded allegation or allegations upon strength of which the circuit court could have or now might find that the defendant statutory boards exceeded their jurisdiction or made tentative or final apportionments so grossly excessive as to constitute fraud in fact or law. The appealed orders are therefore affirmed, without costs.
CARR, C.J., and DETHMERS, KELLY, BLACK, KAVANAGH, SOURIS, OTIS M. SMITH, and O'HARA, JJ., concurred.